Title: From Thomas Jefferson to Horatio Gates Spafford, 2 July 1824
From: Jefferson, Thomas
To: Spafford, Horatio Gates


Sir
Monto
July 2. 24.
I had recieved the copy of your gazetteer which you were so kind as to send me, and was about returning my thanks when your letter of June 18 came to hand. I have now to add to my own acknolegements those  on behalf of the institution to which you wish  the volume consigned.  it shall accdly have a place in it’s library as soon as we can commence the formation of one. it is the disposition the most gratifying to me inasmuch as I feel for the success of that instn an interest of the highest order. with my thanks be pleased to accept the assurance of my great esteem & respect.Th: J.